Revised Exhibit 2.1 2202: STOCK PURCHASE AGREEMENT AGREEMENT AND PLAN OF MERGER by and among FPIC INSURANCE GROUP, INC., FIRST PROFESSIONALS INSURANCE COMPANY, INC. FPIC MERGER CORP., ADVOCATE, MD FINANCIAL GROUP INC., The Stockholder Representative, and Certain Holders of Equity Interests July 30, 2009 TABLE OF CONTENTS §1.Definitions 6 §2.The Stock Purchase and the Merger 13 (a) Solicitation of Joinder Agreements 13 (b)Stock Purchase 13 (c)Short-Form Merger; Merger by Written Consent 14 (d)Stockholders’ Meeting 14 (e)Merger 15 (f)Withholding 19 (g)Stock Transfer Books 19 (h)Lost Certificates 19 (i)Effect of Payment 19 (j)Closing 19 (k)Deliveries at Closing 20 (l)Stockholders Representative 20 §3.Representations and Warranties Concerning Transaction 24 (a)Sellers’ Representations and Warranties 24 (b)Buyer’s Representations and Warranties 26 §4.Representations and Warranties Concerning Company and Its Subsidiaries 27 (a)Organization, Qualification, and Corporate Power; Authorization of Transaction 27 (b)Capitalization 28 (c)Non-contravention 28 (d)Brokers’ Fees 28 (e)Title to Tangible Assets 28 (f)Subsidiaries 29 (g)Financial Statements 29 (h)Legal Compliance 30 (i)Tax Matters 30 (j)Real Property 31 (k)Intellectual Property 31 (l)Contracts 32 (m) Insurance 33 (n)Litigation 33 (o)Employee and Employee Benefit Matters 34 (p)Bank Accounts 36 (q)Information Technology 37 (r)Board Recommendations 37 (s)Vote Required 37 (t)Absence of Sensitive Payments 37 (u)Books and Records 37 (v)Certain Business Relationships with Company and its Subsidiaries 38 (w) Absence of Certain Developments or Changes 38 (x)Relationship with Customers 39 (y)Communications with Company Holders 40 2 §5.Pre-Closing Covenants 40 (a)General 40 (b)Notices and Consents; Closing Reserve Study 40 (c)Operation of Business 40 (d)Full Access 41 (e)Notice of Developments 41 (f)Exclusivity 42 (g)Payments under Company 2009 Bonus Program 42 (h)Second Quarter Report 42 (i)Certain Employee Agreements 43 §6.Post-Closing Covenants 43 (a)General 43 (b)Litigation Support 43 (c)Transition 43 (d)Officers’ and Directors’ Indemnification 43 (e)Seller Release 44 (f)Incentive Bonus Payments 45 §7.Condition to Obligation to Close 45 (a)Conditions to Buyer’s Obligation 45 (b)Conditions to Sellers’, Stockholders Representative’s and Company’s Obligations To Close 47 (c)Conditions to the Merger Closing if the Stock Purchase Closing Has Occurred 48 (d)Conditions to the Merger Closing is the stock Purchase Closing Has Not Occurred 49 §8.Remedies for Breaches of This Agreement 49 (a)Survival of Representations and Warranties 49 (b)Indemnification Provisions for Buyer’s Benefit 49 (c)Indemnification Provisions for Sellers’ Benefit 50 (d)Matters Involving Third Parties 51 (e)Treatment of Insurance Proceeds in Relation to Indemnification Payments 52 (f)Exclusive Remedy 52 (g)Reduction of Additional Consideration 52 §9.Termination 52 (a)Termination of Agreement 52 (b)Effect of Termination 53 §10.Employees; Benefits 53 (a)Continuation of Employment Immediately After Closing 53 (b)Change of Control 54 (c)Period of Service 54 (d)No Employee Third Party Beneficiaries 54 §11.Miscellaneous 54 (a)Nature of Sellers’ Obligations 54 (b)Nature of Buyer Obligations; Subsidiary Actions 55 (c)Press Release and Public Announcements 55 (d)No Third-Party Beneficiaries 55 (e)No Code §338 Election 55 (f)Entire Agreement 55 3 (g)Succession and Assignment 55 (h)Counterparts 55 (i)Headings 56 (j)Notices 56 (k)Governing Law 57 (l)Amendments and Waivers 57 (m) Severability 57 (n)Expenses 57 (o)Construction 58 (p)Incorporation of Exhibits, Annexes, and Schedules 58 (q)Action by Stockholders Representative 58 (r)Dispute Resolution 58 Exhibit A-Form of Joinder Agreement Exhibit B-Form of Earnout Agreement Annex I- Exceptions to Sellers’ Representations and Warranties Concerning Transaction Annex II- Exceptions to Buyer’s Representations and Warranties Concerning Transaction 4 AGREEMENT AND PLAN OF MERGER This Agreement and Plan of Merger (this "Agreement") is entered into on July 30, 2009, by and among FPIC Insurance Group, Inc., a Florida corporation ("FIG"), First Professionals Insurance Company, Inc., a Florida stock insurance company and a direct wholly owned subsidiary of FIG (“FPIC” and, collectively with FIG, “Buyer”), FPIC Merger Corp., a Nevada corporation and a direct wholly owned subsidiary of FPIC (“Merger Co”), Advocate, MD Financial Group Inc., a Nevada corporation ("Company"), the individuals named herein as the Stockholders Representative, and the stockholders and warrant holders of the Company that execute and deliver to Company a joinder agreement (“Joinder Agreement”) in the form attached hereto as Exhibit A (each sometimes referred to herein as a “Seller” and collectively as the “Sellers”). Buyer, Merger Co, Company, Stockholders Representative and Sellers are referred to collectively herein as the "Parties" or in the singular as a "Party" WHEREAS, the Boards of Directors of Buyer, Merger Co and Company have each determined that it is advisable and in the best interests of their respective companies and stockholders for Buyer to acquire Company upon the terms and subject to the conditions set forth herein; WHEREAS, in furtherance of such acquisition, it is proposed that Company will use commercially reasonable efforts to cause the holders of its capital stock and warrants to enter into this Agreement (as it may be amended from time to time) by executing and delivering Joinder Agreements and to sell their interests in Company to Buyer on the terms and conditions hereof (the “Stock Purchase”); WHEREAS, the Boards of Directors of Buyer and Merger Co have approved the transactions contemplated hereby, including the Stock Purchase; WHEREAS, the Board of Directors of Company has (a) approved this Agreement and the merger transactions contemplated hereby involving the Company, (b) determined this Agreement to be in the best interest of Company and the holders of capital stock and warrants for capital stock of Company based upon industry trends and conditions, the current market for strategic transactions in such industry, input from the Company's investment bankers, requests made by Company Holders for liquidity and other considerations and circumstances as deemed by the Board of Directors to be relevant to such determination, and (c) resolved and agreed, subject to the terms and conditions contained herein, to recommend that holders of capital stock and warrants for capital stock of Company sell their interests as part of the Stock Purchase and to vote their Shares (as hereinafter defined) in favor of the Merger (as hereinafter defined); WHEREAS, also in furtherance of such acquisition and in order to preserve the value and good will of Company and its Subsidiaries for Buyer, Mark E. Adams contemporaneously herewith is entering into an amended and restated Executive Employment Agreement with Company and a Non-Competition Agreement with Buyer and Company; 5 WHEREAS, also in furtherance of such acquisition, the Boards of Directors of Buyer, Merger Co and Company have each approved the merger of Merger Co with and into Company in accordance with the Nevada Revised Statutes (“Nevada Law”) pursuant to which each issued and outstanding Company Share (as hereinafter defined) not owned by Buyer and not constituting Dissenting Shares (as hereinafter defined) will be converted into the right to receive the per Company Share consideration paid pursuant to the Stock Purchase and upon the terms and subject to the conditions set forth herein; WHEREAS, in order to induce Buyer and Merger Co to enter into this Agreement, concurrently herewith certain Company Holders (as hereinafter defined) are executing and delivering Joinder Agreements to Company contemporaneously with the execution and delivery of this Agreement by Buyer and Merger Co; and WHEREAS, the parties hereto desire to make certain representations, warranties, covenants and agreements in connection herewith; NOW, THEREFORE, in consideration of the premises and the mutual agreements and covenants herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereto agree as follows: Section 1.Definitions. "Additional Consideration" means the consideration, if any, payable to former Company Holders pursuant to the provisions of the Earnout Agreement. "Additional Consideration Per Company Share" means an amount equal to the result obtained by dividing Additional Consideration by the aggregate number of Company Shares outstanding or subject to issuance on exercise of outstanding Company Warrants immediately before the Effective Time. "Adverse Consequences" means all actions, suits, proceedings, hearings, investigations, charges, complaints, claims, demands, injunctions, judgments, orders, decrees, rulings, damages, dues, penalties, fines, costs, commercially reasonable amounts paid in settlement, liabilities, obligations, Taxes, Liens, losses, expenses, and fees, including court costs and reasonable attorneys' fees and expenses. "Affiliate" has the meaning set forth in Rule 12b-2 of the regulations promulgated under the Securities Exchange Act. "Affiliated Group" means any affiliated group within the meaning of Code §1504(a) or any similar group defined under a similar provision of state, local or foreign law. "Allocable Portion" means with respect to the share of any Seller in a particular amount, that fraction equal to the number of Company Shares the Seller holds as set forth in Section 4(b) of the Disclosure Schedule over the total number of Company Shares. "Annual GAAP Financial Statements" has the meaning set forth in Section 4(g)(i) below. "Annual Report" has the meaning set forth in Section 4(g)(i) below. "Applicable Rate" means the corporate base rate of interest publicly announced from time to time by Frost National Bank plus two percent (2.0%) per annum. 6 "Buyer" has the meaning set forth in the preface above. "Buyer Knowledge Group" meansany of John R. Byers, Charles Divita III and Robert White. "Certificate of Merger" has the meaning set forth in Section 2(e)(i) below. "Closing" means the closing of the Stock Purchase or the Merger, whichever first occurs, and the transactions to occur in conjunction with such closing as contemplated by this Agreement. References to the Stock Purchase Closing means only the Closing of the Stock Purchase and references to the Merger Closing means only the Closing of the Merger. "Closing Consideration" means Thirty Three Million Six Hundred Thousand Dollars ($33,600,000), less (a) the amount of Incentive Bonus payable immediately before Closing, less (b) Excess Transaction Expenses, if any, and (c) less the amount, if any, of the Loss Reserves shown in the Most Recent Statutory Financial Statements that are less than 103% of the loss reserve amount shown in the Closing Reserve Study. "Closing Consideration Per Company Share" means an amount equal to the result obtained by dividing the Closing Consideration by the aggregate number of Company Shares outstanding or subject to issuance on exercise of outstanding Company Warrants immediately before the Closing. "Closing Date" has means the date on which Closing occurs and references to “Stock Purchase Closing Date” or “Merger Closing Date” shall mean the date on which the Stock Purchase or the Merger, respectively, occurs. "Closing Reserve Study” means a study of the statutory loss reserves of the Insurance Company as of June 30, 2009, to be performed by Company Actuary and delivered to Company. "Code" means the Internal Revenue Code of 1986, as amended. "Company" has the meaning set forth in the preface above. "Company Actuary" means Milliman, Inc. "Company Group Benefit Plan" has the meaning set forth in Section 4(o)(i) below. "Company Common Share" means any share of the Company Common Stock. "Company Common Stock" means the common stock, par value $.005 per share, of Company. "Company Employee" has the meaning set forth in Section 10(a) below. "Company Group Employee Agreement" has the meaning set forth in Section 4(o)(i) below. "Company Holder" means each holder of Company Common Stock, Company Preferred Stock or Company Warrants. "Company Knowledge Group" meansany of Mark E. Adams, Steven W. Loranger, Thomas J. Smith, or Timothy P. Reardon. "Company Preferred Stock" means the preferred stock, par value $.005, Series A and Series B, of Company. 7 "Company Preferred Share" means any share of the Company Preferred Stock. "Company Share" means any outstanding Company Common Share and any Company Common Share into which any outstanding Company Preferred Stock is convertible or for which any outstanding Company Warrant is exercisable. "Company Warrant" means any warrant or other option that Company has issued to a holder that may be exercised for one or more Company Common Shares. "Confidential Information" means any information concerning the business and affairs of Company and its Subsidiaries that is not already generally available to the public. "Confidentiality Agreement" means the Confidentiality and Nondisclosure Agreement, dated December 3, 2008, between Buyer and Company. "Contract" means any binding agreement, commitment, consensual obligation, promise, undertaking or contract (whether written or oral and whether express or implied), including but not limited to any such (a) employment and consulting agreements; (b) joint venture and partnership agreements; (c) agreements restricting the right of a Person to compete with any other Person; (d) loan agreements, indentures, promissory notes and conditional sales agreements, pledges, security agreements, deeds of trust, financing statements and all documents granting or evidencing a Lien on any assets or rights of a Person, and obligations of reimbursement to any issuer of a letter of credit; (e) guarantees and assumptions of any obligation of another Person; (f) undertakings related to the purchase or sale of assets; (g) agreements relating to capital expenditures; (h) licenses, whether as licensor or licensee, of any invention (whether patented or not), trade secret, know-how, copyright, trademark or trade name or other intellectual property, except for pre-packaged software; (i) Leases, including subleases of, and options relating to, real estate; (j) Leases as lessee or lessor of tangible personal property; (k) capitalized leases and sale-leasebacks; (l) data licensing, distribution, supply and development agreements and Internet or web-site agreements; (m) royalty agreements; (n) revocable and irrevocable powers of attorney and proxies; (o) software agreements, except for pre-packaged software; (p) promotional and advertising agreements; provided, however, the term “Contract” will not include oral agreements, oral commitments, oral consensual obligations, oral promises, oral undertakings or oral contracts not Known to Company or insurance policies or contracts (other than reinsurance policies or contracts), or commitments or proposals to issue or write insurance policies or contracts, issued or made by Company in the Ordinary Course of Business. "Copyrights" means all registered and unregistered copyrights in both published works and unpublished works used by Company or any of its Subsidiaries. "Disclosure Schedule" has the meaning set forth in Section 4 below. "Dissenting Shares" has the meaning set forth in Section 2(e)(v) below. "Earnout Agreement" means the Earnout Agreement between Buyer and Stockholders Representative, substantially in the form attached hereto as Exhibit B. "Effective Time" has the meaning set forth in Section 2(e)(i) below. "ERISA" means the Employee Retirement Income Security Act of 1974, as amended. 8 "Excess Transaction Expenses" means, if Extended Coverage is not obtained by Company prior to Closing, Transaction Expenses in excess of Five Hundred Thousand Dollars ($500,000) or, if Extended Coverage is obtained by Company prior to Closing, Transaction Expenses in excess of Five Hundred Fifty Thousand Dollars ($550,000), in either case to the extent incurred or accrued after June 30, 2009 and on or before the Closing Date. "Extended Coverage" has the meaning set forth in Section 6(d) below. "FIG" has the meaning set forth in the preface above. "Financial Statements" has the meaning set forth in Section 4(g)(i) below. "Fox-Pitt" means Fox-Pitt Kelton Cochran Caronia Waller, the investment banking firm that has represented Company in connection with the transactions contemplated by this Agreement. "FPIC" has the meaning set forth in the preface above. "GAAP" means accounting principles generally accepted in the United States as in effect from time to time, consistently applied. "Governmental Body" means the government of the United States, any other nation or any political subdivision of any thereof, whether state or local, and any agency, authority, instrumentality, regulatory body, court, central bank or other Person exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government. "hereunder," "hereof, " "hereto,"and words of similar import shall be deemed references to this Agreement and its Annexes and Disclosure Schedule, as a whole, but not to the Exhibits and not to any particular Section or other provision hereof. "Incentive Bonus" means five percent (5%) of the Closing Consideration (for purposes of this definition only, Closing Consideration shall be determined without giving effect to the reduction for the Incentive Bonus as stated in the definition of Closing
